Exhibit 8
                             Case 3:12-cv-06375-JST Document 31 Filed 05/31/13 Page 1 of 12




                        1   I. NEEL CHATTERJEE (STATE BAR NO. 173985)
                            nchatterjee@orrick.com
                        2   VICKIE L. FEEMAN (STATE BAR NO. 177487)
                        3   vfeeman@orrick.com
                            JESSE CHENG (STATE BAR NO. 259909)
                        4   jcheng@orrick.com
                            JAMES FREEDMAN (STATE BAR NO. 287177)
                        5   jfreedman@orrick.com
                            ORRICK, HERRINGTON & SUTCLIFFE LLP
                        6   1000 Marsh Road
                        7   Menlo Park, California 94025
                            Telephone:    +1-650-614-7400
                        8   Facsimile:    +1-650-614-7401

                        9   Attorneys for Defendant
                            NVIDIA CORPORATION
                       10

                       11                               UNITED STATES DISTRICT COURT
                       12                          NORTHERN DISTRICT OF CALIFORNIA
                       13                                  SAN FRANCISCO DIVISION
                       14

                       15   FUZZYSHARP TECHNOLOGIES, INC,               Case No. 12-cv-6375-JST
                       16
                                           Plaintiff,                   DEFENDANT NVIDIA
                       17                                               CORPORATION’S MOTION TO
                                  v.                                    DISMISS PLAINTIFF FUZZYSHARP’S
                       18                                               AMENDED COMPLAINT PURSUANT
                            NVIDIA CORPORATION,                         TO FED. R. CIV. P. 12(b)(6)
                       19
                                           Defendant.                   Date:        July 11, 2013
                       20                                               Time:        2:00 p.m.
                       21                                               Dept:        Courtroom 9, 19th Floor
                                                                        Judge:       Jon S. Tigar
                       22

                       23

                       24
                       25

                       26

                       27
                       28
ORRICK, HERRINGTON &                                                               DEFENDANT NVIDIA’S MOTION TO DISMISS
    SUTCLIFFE LLP                                                            PLAINTIFF FUZZYSHARP’S AMENDED COMPLAINT
    ATTORNEYS AT LAW                                                                     PURSUANT TO FED. R. CIV. P. 12(b)(6)
     S ILICON VALLEY
                                                                                                            12-CV-6375-JST
                             Case 3:12-cv-06375-JST Document 31 Filed 05/31/13 Page 4 of 12




                        1                         MEMORANDUM OF POINTS AND AUTHORITIES

                        2   I.     ISSUE STATEMENT PURSUANT TO L.R. 7-4(a)(3)

                        3          1. Should Fuzzysharp’s Amended Complaint be dismissed with prejudice for failure to

                        4              state a claim because Fuzzysharp alleges only ongoing infringement of expired

                        5              patents?

                        6          2. Should Count Two of Fuzzysharp’s Amended Complaint be dismissed in its entirety

                        7              with prejudice because Fuzzysharp disregarded this Court’s prior Dismissal Order and

                        8              failed to correct fatal errors in its pleadings?

                        9          3. Should Fuzzysharp’s claims of willful infringement be dismissed with prejudice

                       10              because Fuzzysharp was unable or unwilling to plead facts supporting its allegations

                       11              as required by this Court’s prior Dismissal Order?

                       12   II.    INTRODUCTION

                       13          Fuzzysharp’s Amended Complaint is its third attempt to allege colorable claims of patent

                       14   infringement against NVIDIA. Two years after dismissing its first suit, Fuzzysharp initiated the

                       15   present case with a complaint fraught with errors and unsupported by facts. Although Fuzzysharp

                       16   has now dropped its inadequately pled claims of indirect infringement, its Amended Complaint is

                       17   still fatally flawed, suffering from many of the same deficiencies that previously resulted in

                       18   dismissal of its complaint.

                       19          Once again, Fuzzysharp alleges that NVIDIA (or Intel) “is engaged in wilful (sic) . . .

                       20   infringement” of the asserted patents. Docket No. 29 (FAC) at ¶¶ 17, 19 (emphasis added).

                       21   Such allegations should be dismissed for two reasons. First, Fuzzysharp cannot, as a matter of

                       22   law, accuse NVIDIA of ongoing infringement because the asserted patents expired nearly six

                       23   months before Fuzzysharp filed suit. Second, Fuzzysharp has not pled facts that show NVIDIA

                       24   acted despite a high likelihood of infringing a known and valid patent, as required for willful

                       25   infringement. In responding to this Court’s determination that its willfulness pleadings were

                       26   insufficient, Fuzzysharp simply added an incorrect allegation that it sued NVIDIA in this District

                       27   on September 10, 2010. Docket No. 29 (FAC) at ¶ 15. Ignoring the errors in this statement,

                       28   Judge Armstrong’s ruling that the patents were invalid made mere notice of the patents
ORRICK, HERRINGTON &                                                                            DEFENDANT NVIDIA’S MOTION TO DISMISS
    SUTCLIFFE LLP                                                                         PLAINTIFF FUZZYSHARP’S AMENDED COMPLAINT
    ATTORNEYS AT LAW                                                         -2-                      PURSUANT TO FED. R. CIV. P. 12(b)(6)
     S ILICON VALLEY
                                                                                                                         12-CV-6375-JST
                                Case 3:12-cv-06375-JST Document 31 Filed 05/31/13 Page 5 of 12




                        1   insufficient to support an inference that NVIDIA acted despite an objectively high likelihood that

                        2   its actions constituted infringement of a valid patent.

                        3           Moreover, Count Two of Fuzzysharp’s Amended Complaint still alleges infringement of
                        4   an otherwise unidentified “’0479” patent by “Defendant Intel,” a non-party to this action.

                        5   See Docket No. 29 (FAC) at ¶ 19. Fuzzysharp should not be afforded yet another opportunity to

                        6   articulate its claims at NVIDIA’s expense when it is either unwilling or unable to cure
                        7   previously-identified deficiencies.

                        8   III.    FUZZYSHARP’S FAILED ATTEMPTS TO ASSERT CLAIMS AGAINST NVIDIA
                        9           As set forth in NVIDIA’s prior motion, Fuzzysharp first sued NVIDIA on U.S. Patent

                       10   Nos. 6,172,679 and 6,618,047 (the “’679 patent” and “’047 patent”) on November 16, 2009,

                       11   just one month before all asserted claims of those patents were found invalid by Judge

                       12   Armstrong. See Freedman Decl., Ex. A (Docket Sheet for Fuzzysharp Techs. Inc. v. NVIDIA et

                       13   al., Case No. 5:10-cv-01844 (N.D. Cal. filed Nov. 16, 2009) (“NVIDIA I”)); see Fuzzysharp

                       14   Techs. Inc. v. 3D Labs, Inc., No. C 09-5948 SBA, 2009 WL 4899215 (N.D. Cal. Dec. 11, 2009),

                       15   at *5 (“3DLabs”), vacated 447 Fed. App’x. 182 (Fed. Cir. 2011); see also Docket No. 18

                       16   (Motion) at 13-14; Docket No. 24 (Reply) at 3-5.1 Following Judge Armstrong’s invalidity ruling

                       17   in 3DLabs, NVIDIA twice requested that Fuzzysharp dismiss its claims. Each time, Fuzzysharp

                       18   refused to do so, forcing NVIDIA to engage in a year of unnecessary litigation before Fuzzysharp

                       19   finally voluntarily dismissed its case when faced with the possibility of sanctions. See Freedman

                       20   Decl., Ex. A (NVIDIA I Docket Sheet); Ex. B (NVIDIA I, Docket No. 83 (Nov. 1, 2010 Notice of

                       21   Voluntary Dismissal)); Ex. C (NVIDIA I, Docket No. 86 (Nov. 4, 2010 Order)); Ex. D

                       22   (Transcript of Nov. 1, 2010 Proceedings Before Judge Ware in NVIDIA I) at 2-3, 10-11.

                       23

                       24
                       25   1
                             To the extent necessary, NVIDIA respectfully requests that this Court take judicial notice of
                            Plaintiff’s prior litigation, including the proceedings of NVIDIA I and 3DLabs. See Intrix-Plex
                       26   Techs., Inc. v. Crest Group, Inc., 499 F.3d 1048, 1052 (9th Cir. 2007) (internal quotations
                       27   omitted) (noting that “[a] court may take judicial notice of matters of public record without
                            converting a motion to dismiss into a motion for summary judgment, as long as the facts noticed
                       28   are not subject to reasonable dispute”).
ORRICK, HERRINGTON &                                                                         DEFENDANT NVIDIA’S MOTION TO DISMISS
    SUTCLIFFE LLP                                                                      PLAINTIFF FUZZYSHARP’S AMENDED COMPLAINT
    ATTORNEYS AT LAW                                                         -3-                   PURSUANT TO FED. R. CIV. P. 12(b)(6)
     S ILICON VALLEY
                                                                                                                      12-CV-6375-JST
                            Case 3:12-cv-06375-JST Document 31 Filed 05/31/13 Page 12 of 12




                        1   Cir. 2009)) (internal quotations and alterations omitted)).

                        2   V.     CONCLUSION
                        3          NVIDIA respectfully requests that the Court dismiss the entirety of Fuzzysharp’s

                        4   Amended Complaint with prejudice pursuant to Federal Rule of Civil Procedure 12(b)(6).

                        5   The Amended Complaint, which alleges only ongoing infringement of expired patents, should be

                        6   dismissed with prejudice because it does not state a claim upon which relief can be granted.

                        7   In the alternative, all claims of willful infringement should be dismissed with prejudice because

                        8   Fuzzysharp has not and cannot allege facts to support such claims. Count Two should also be

                        9   dismissed with prejudice because Fuzzysharp failed to correct the same errors that resulted in

                       10   dismissal of its first complaint, and Fuzzysharp should no longer be permitted to assert the

                       11   ’047 patent against NVIDIA.

                       12
                       13   Dated: May 31, 2013                                 Orrick, Herrington & Sutcliffe LLP
                       14

                       15                                                       By:             /s/ I. Neel Chatterjee
                       16                                                                        I. NEEL CHATTERJEE
                                                                                                 Attorneys for Defendant
                       17                                                                      NVIDIA CORPORATION
                       18
                       19

                       20

                       21
                       22

                       23

                       24
                       25

                       26

                       27
                       28
ORRICK, HERRINGTON &                                                                            DEFENDANT NVIDIA’S MOTION TO DISMISS
    SUTCLIFFE LLP                                                                         PLAINTIFF FUZZYSHARP’S AMENDED COMPLAINT
    ATTORNEYS AT LAW                                                        - 10 -                    PURSUANT TO FED. R. CIV. P. 12(b)(6)
     S ILICON VALLEY
                                                                                                                         12-CV-6375-JST
